Citation Nr: 1232557	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The Veteran's case comes from the VA Regional Office in New York, New York (RO).


FINDING OF FACT

The preponderance medical evidence of record shows that the Veteran has a current diagnosis of PTSD that is associated with in-service stressors which are related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2011).

If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1 (1998).

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The new criteria state that, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

The Veteran's service medical records are negative for any diagnosis of a psychiatric disorder.

After separation from service, a February 2007 VA social work initial evaluation gave a diagnosis of PTSD.  The medical evidence of record shows that PTSD has been consistently diagnosed since February 2007.

An August 2007 VA Vet Center mental health report gave a diagnosis of PTSD.  The report listed multiple traumatic stressors related to service in Vietnam, including numerous combat operations, being exposed to sniper fire, being ambushed, witnessing the deaths of Vietnamese women and children, being involved in a serious battle in October 1970, and the death of his best friend in action on July 31, 1971.

The medical evidence of record shows that the Veteran has a current diagnosis of PTSD for VA purposes.  38 C.F.R. § 4.125 (2011).  The Veteran's claim has been denied on the basis that there was no objective evidence that established that the Veteran "engaged in combat with the enemy" and there was insufficient evidence to corroborate the claimed stressors.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6257 (2000).  There are no references to combat in the Veteran's service separation form and he did not earn any decorations, medals, badges, ribbons, or awards indicative of participation in combat.  Therefore, the Veteran's claimed stressors must be corroborated by credible supporting evidence.  38 C.F.R. § 3.304(f) (2011).

However, under 38 C.F.R. § 3.304(f)(3) (2011), the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors if those stressors are related to the Veteran's fear of hostile military or terrorist activity.  The medical evidence of record which discusses the Veteran's claimed traumatic stressors reference numerous combat-related stressors from the Veteran's period of service in Vietnam, including the death of his best friend.  The Veteran's service personnel records show that he served in Vietnam from September 19, 1970, to September 12, 1971, during which time he served in the Headquarters and Headquarters Company, 3rd Battalion, 21st Infantry Regiment, 196th Infantry Brigade, 23rd Infantry Division.  Information from the United States Army and Joint Services Records Research Center confirmed that three members of the 3rd Battalion, 21st Infantry Regiment were killed in combat on July 31, 1971, including the person identified by the Veteran.  In addition, the Board finds that the stressors listed in the August 2007 VA Vet Center mental health report are clearly related to the Veteran's fear of hostile military activity, and his statements are consistent with the circumstances of service in Vietnam during the Vietnam War.  Therefore, in accordance with 38 C.F.R. § 3.304(f)(3) (2011), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  Thus, there is credible evidence of record which establishes the occurrence of the Veteran's claimed stressors.  Therefore, the Board finds that the Veteran has a current diagnosis of PTSD by a VA psychologist or psychiatrist that is associated with in-service stressors related to fear of hostile military activity.  38 C.F.R. § 3.304(f)(3) (2011).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is related to active service.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


